Earl Warren: Number 56, United States, Petitioner, versus Republic Steel Corporation et al. Mr Conaghan.
Paul R. Conaghan: Mr. Chief Justice, may it please the Court. At the time for adjournment yesterday afternoon, Mr. Justice Black was discussing with Mr. Jackson the case of Sanitary District versus United States in 266 U.S. I proposed first to present an analysis of that case. This was an -- unanimous opinion by Mr. Justice Holmes. The Illinois statutes permitted a diversion from Lake Michigan of 600,000 cubic feet per minute. The Secretary of War by permit allowed a diversion from Lake Michigan of 250,000 cubic feet per minute. The Sanitary District, 1913, asked the Secretary of War to divert from Lake Michigan 10,000 cubic feet per second, considerably more than 250,000 cubit feet per minute. The Sanitary District -- this application for a permit was denied but the district persisted in diverting more water than permitted by the Secretary of War. And then the United States brought the suit in equity to restrain the State of Illinois and its subdivision, the Sanitary District from taking more than 250,000 cubic feet per minute from Lake Michigan and diverting it to the Des Plaines River and Illinois River to the Mississippi River basin. Now, the Sanitary District in that case denied the right of the United States to determine the amount of water that should flow through the channel to the Mississippi basin and also deny the right of the Secretary of War to determine the manner of the flow. Mr. Justice Holmes stated in his opinion at page 426 that the evidence is sufficient that evidence is necessary to show that the withdrawal of water on a scale directed by the statutes of Illinois threatens and will affect the level of the Lakes, and that is a matter which cannot be done without the consent of the United States. Now, Mr. Justice Holmes proceeded to "The first and third clauses of Section 10 of the 1899 statutes," which I would refer to as Section 403, U.S. Code annotated, 33 Volume. The Court then stated at page 429 as now applied, it concerns a change in condition of the lakes and the Chicago River admitted to be navigable. Now clearly, in making that statement, Mr. Justice Holmes was referring to the third clause of Section 10 or Section 403. But then he continued --
Earl Warren: Which reads this -- it reads how?
Paul R. Conaghan: Which reads, “And it shall not be lawful to excavate or fail or in any manner to alter it or modify the course, location, condition, or capacity of any port, roadstead, haven, harbor, canal, lake, harbor of refuges, or inclosure within the limits of any breakwater or within the channel of any navigable water of the United States, unless the work has been recommended by the Chief of Engineers and authorized by the Secretary of the Army prior to the beginning of this, sir.
Earl Warren: Now, what language in that Section applies more to the state of facts you've just related and does the language of the same Section applied to U.S. situation? Take the specific --
Paul R. Conaghan: We --
Earl Warren: -- language, --
Paul R. Conaghan: Yes.
Earl Warren: -- do you say there's no language that authorizes this action so far as you're concerned. Now, what specific language in that Section authorized or brought the Court to this conclusion?
Paul R. Conaghan: You mean this particular clause in the Section?
Earl Warren: Yes. What's specific language --
Paul R. Conaghan: It's the --
Earl Warren: -- in there is applicable to that situation?
Paul R. Conaghan: The magic word is condition. The condition --
Earl Warren: Don't you have it in --
Paul R. Conaghan: -- of the lakes and rivers --
Earl Warren: Don't you have a condition?
Paul R. Conaghan: We have conditions, but we do not -- we do not have the work as it is understood by Sanitary Engineers, that is a -- a technical word that refers to -- to gates gates, to machinery, to open gates, to speed the flow of water or to any mode of construction with respect to the transportation of navigable waters.
Earl Warren: Well, I thought in that sanitary case, the Government had authorized that canal. The only -- the only thing they were doing was taking more water than the Government authorizes in that gate.
Paul R. Conaghan: That is quite true Mr. Chief Justice.
Earl Warren: Would you say that they have brought any additional works in the case, would it?
Paul R. Conaghan: No, Mr. Justice Holmes in this decision he did not. In his subsequent decision in 281 U.S. he did. He then referred --
Earl Warren: Well, what was that? Is that Sanitary District?
Paul R. Conaghan: That's Wisconsin versus Illinois, but he was construing the same Section.
Earl Warren: What's he doing was in -- on the same point?
Paul R. Conaghan: Yes. On the same point, because the Wisconsin and other Great Lake states joining in that case complained to the Court that the State of Illinois and the Sanitary District was not complying with the provisions of the permit issued by the Secretary of War, and that as a result, the level of the Great Lakes was going down. And they -- they complained about this because it was -- so they claimed ruining commerce and destroying the shores and materially affecting navigation. There is some language in the Sanitary District case which I would like to refer to that also is one page 429. Mr. Justice Holmes says, “If that be necessary and obstruction to their navigable capacity,” referring to the lakes of course. Now, the word obstruction is not within the third clause of Section 10 which I have just read, condition is there and he -- as anything affecting the condition of a lake or navigable river. Obstruction appears in the first clause of Section 10 and I shall I read it. “The creation -- that the creation of any obstruction not affirmatively authorized by Congress to the navigable capacity of any of the waters of the United States is hereby prohibited.” Now, the reference to obstruction by Mr. Justice Holmes in the Sanitary District case, really was surplusage because that first clause must be construed with Section 9 which is now Section 401 in the code. In other words --
Hugo L. Black: Why -- why do you think it's used?
Paul R. Conaghan: I didn't understand you Mr. --
Hugo L. Black: I said why do you think he used that point?
Paul R. Conaghan: I don't know. It was not necessary for the decision.
Earl Warren: Well, I thought the most important part of Mr. Justice Holmes' decision on that point is to be found on page 428, this proceeding which you have -- have said in -- on 429 beginning with that -- beginning with that paragraph on -- concerning Section 10 on page 428?
Paul R. Conaghan: Yes, he -- he there quoted the -- the first clause and the third clause of Section 10.
Earl Warren: Yes.
Paul R. Conaghan: I'm now trying to analyze.
Earl Warren: Is -- he used the other -- isn't the other just what you had in 29 just detail on the trade? Isn't what he really said incorporated in page 428 there in that paragraph that begins with the discussion of Section 10?
Paul R. Conaghan: Yes. He -- he held clearly that what the Sanitary District was doing was a violation of Section 10. But he referred in his decision to the first clause of Section 10 and the third clause of Section 10 and I --
Hugo L. Black: Did he -- did he base the holding on the fact, at least on that part or can it be said that he did not base it on the subject? That there was an obstruction merely by the fact that they had drawn water out and that was enough to violate the Act?
Paul R. Conaghan: Yes. And there is also a violation, a clear violation of the permit issued by the Secretary of War. There was that, and then there was a claim of the State of Illinois that it had the right to dictate to the Sanitary District how much it should take from Lake Michigan notwithstanding the permit issued by the Secretary for a lesser amount. So it seems to me the -- the issue in the Sanitary District case was relatively simple.
Hugo L. Black: Suppose they had -- are there any difference in spite of the physical fact concerned except that here, it's -- the depth has decreased by this silt or whatever you call it is on the but -- but that that was decrease because they withdrew water from it.
Paul R. Conaghan: From the top.
Hugo L. Black: Both of them constitute equally an obstruction of navigation? I'm not talking about your thirteenth clause.
Paul R. Conaghan: Yes. No, I -- I think not Your Honor. And I'd like to explain it this way. In the 1899 statutes, the Court -- the Congress did in Section 10 provide for obstructions to navigation unless -- and that they were unlawful unless affirmatively authorized by Congress. But the prior section provided specifically what construction should receive the approval of the Congress and not the Secretary of War and approved by the --
Hugo L. Black: Which --
Paul R. Conaghan: -- Chief of Engineers.
Hugo L. Black: -- which section are you referring to?
Paul R. Conaghan: That is Section 401 of the Code. It is not printed in the appendix to the Government's brief.
Hugo L. Black: Not printed anywhere here?
Paul R. Conaghan: No, it -- it is not. It's not contained there. But it is 33 U.S.C. 401 or Section 9 of the 1899 Act. I shall read it. It appears on page 35 of the brief for Republic.
Hugo L. Black: Oh, you have it printed?
Paul R. Conaghan: Yes, on page 35 of our brief for Republic. “It shall not be lawful to construct or commence the construction of any bridge, dam, dike, or causeway over or in any port, roadstead, haven, harbor, canal, navigable river or other navigable water of the United States until a consent of Congress to the building of such structure shall have been obtained. And until the plans for the same shall have been submitted and approved by the Chief of Engineers and by the Secretary of the Army.” Close quote of that first part of Section 401. Now, this Court in Wisconsin versus Illinois in the 278 Illinois construed the language and referred to Section 9 or this Section 401 that I've just read. At 278 U.S. page 412 Wisconsin-Illinois which is quoted on page 33 of the brief for Republic, the Court stated, “The words affirmatively authorized by Congress should be construed in the light of administrative executives which prompted the delegation of authority in the succeeding clauses. Congress, having stated in Section 9 as to what particular structures is its specific consent should be required, intended to leave to the Secretary of War, acting on recommendation of the Chief Engineers the determination of what should be approved and authorized in classes of cases described in the second and third clauses of Section 10.” Now, here is the most important part of this quotation which was omitted from the Government's brief in this case. “If the Section were construed to require a special authorization by Congress, whenever in any aspect it might be considered that there was an obstruction to navigable capacity, none of the undertakings specifically provided in the second and third clauses of Section 10 could safely be undertaken without a special authorization of Congress.” We do not think this was intended. This Court also stated in U.S. versus Appalachian Power referred to on page 36 of the brief for Republic, “Sections 9 and 10 of the Rivers and Harbors Act of 1899 make it unlawful to construct a dam in any navigable water of the United States without the consent of Congress.” Now, it's obvious that the Court there in referring to Sections 9 and 10 referred only to the first clause of Section 10 and that the Court in the Appalachian case considered Section 9 to be in pari materia with Section 10. So that if we follow the contention of the Government here, it will amount to a repeal of the language quoted from Wisconsin versus Illinois in 278 U.S. page 412 and also a material of this -- a material modification of this language I have just quoted from the Appalachian case. And there -- there is -- there is no basis. We submit for -- for modifying or amending or revising the -- the law which has been well settled for many years and well reasoned for that matter.
Earl Warren: Well, I -- I get back to your analysis of the Sanitary District case. I -- I didn't get my mind cleared up on -- on that. As I -- I understood you, the magic word in -- in Justice Homes' opinion was condition?
Paul R. Conaghan: Condition because --
Earl Warren: Condition, yes.
Paul R. Conaghan: -- he takes that from clause three.
Earl Warren: Now, I want -- I -- I'd like to know what language if you get to in -- in that case, you get comfort from indiscriminating as between the facts in your case and the facts in that case, so that in the one case we were dealing with a condition and in your case we are not.
Paul R. Conaghan: Mr. Chief Justice, I -- I referred to that case, first of all, because Mr. Justice Black referred to it, and secondly, because the Government is relying upon words taken out of context from the Sanitary District case. The respondents get no comfort out of the Sanitary District case. We say that it doesn't apply to our situation.The issue is relatively simple than the Sanitary District case. Here was the state legislature of Illinois and the Sanitary District of Municipal Corporation trying to tell Congress that it had no power to delegate to the Secretary of War and Chief of Engineers matters with respect to navigation as it affected the Sanitary District. But we all know that the -- the power of Congress with respect to the navigable waters is plenary and supreme. And once Congress has spoken and delegated to the proper officials in a constitutional manner, there, the -- the law then becomes simple because whatever Congress says is supreme. We get no comfort out of the Sanitary District case but I thought it advisable to explain it and -- and deflate if I may, the argument of the Government.
Felix Frankfurter: May I ask you in the question about --
Paul R. Conaghan: Yes Mr. Justice Frankfurter.
Felix Frankfurter: -- the case of Bellingham. Unless I misunderstood Mr. Jackson's fear argument if the contention is that this case -- that Section 10 of the 1899 Act is irrelevant to the issues in this case and that whatever rights the Government has or may assert, it must assert under 12? Under the 13 --
Paul R. Conaghan: 13.
Felix Frankfurter: Is that correct?
Paul R. Conaghan: Yes, Mr. Justice Frankfurter.
Felix Frankfurter: Now, the Sanitary case involves the withdrawal of water, an injunction against it. I can well understand your last remark to the Chief Justice that if Congress specifically deals to the question of commerce in regulation of waters that are navigable in interstate commerce, that's that. And of course that is -- that was the practice of the Congress of the United States from the beginning down trough 1890s willfully speaking. It has ad hoc specific legislation dealing with specific rivers and specific bridges and specific booms and the rest of it? But the Sanitary case granting or sustaining an injunc -- granting an injunction to the Government rest the power to issue such an injunction on 12, on -- on the violation of Section 10. And Section 10 deals with obstruction. And therefore the withdrawal of water as I follow the argument of the case in its implication, the withdrawal of water constituted an obstruction. Is that right?
Paul R. Conaghan: That's correct.
Felix Frankfurter: We assume this that the --
Paul R. Conaghan: Mr. Justice Holmes did that.
Felix Frankfurter: Therefore I want to know why the deposits of -- of this noxious or undesirable or obstructing -- these obstructing materials. Why they may not be deemed an obstruction in the same way which withdrawal of water deemed an obstruction.
Paul R. Conaghan: We contend that --
Felix Frankfurter: And if -- may I just?
Paul R. Conaghan: Yes sir, Mr. Justice.
Felix Frankfurter: If it is an obstruction, if -- if it does come -- if this situation comes within Section 10, then there is no difficulty about the power to grant an injunction --
Paul R. Conaghan: No. That's correct.
Felix Frankfurter: -- that follows? Alright.
Paul R. Conaghan: Yes, Your Honor.
Felix Frankfurter: Now, because enough to enlighten you.
Paul R. Conaghan: We contend that while there maybe a construction as a matter of fact that there is no obstruction. There maybe an obstruction as a matter of fact but there is no obstruction as a matter of law because there must be a specific delegation of authority by Congress to the Secretary of War and Chief of Engineers, regulating suspended solids in our process. There is no such specific authorization in the case about it.
Felix Frankfurter: Well, the -- this -- the Secretary of War may have -- had followed in the Section 10 to sanction everything that is complained of against the respondent, is that not true?
Paul R. Conaghan: No. I -- I submit, Mr. Justice Frankfurter that that is not true.
Felix Frankfurter: You mean the Secretary of War couldn't sanction what you've been doing?
Paul R. Conaghan: I think he could if he had the power but he has not the power because as I have explained, the -- the word “obstruction” in the first clause of Section 10 relates back to Section 9 and refers to any bridge, dam, causeway or so forth. And it's that type of obstruction that is referred to in the first clause of Section 10.
Felix Frankfurter: And -- and was -- was that (Voice Overlap) --
Paul R. Conaghan: And that requires --
Felix Frankfurter: (Voice Overlap) to the case.
Paul R. Conaghan: That --
Felix Frankfurter: Were that true of the Sanitary case? I thought the obstruction, the only obstruction that -- that existed there was found there by successive Secretary of the War or the obstruction due to the withdrawal of the waters beginning with Secretary routes down to the other secretaries that their routes that we'd have in this seems -- they all have a sharing in this -- as it that you well know.
Paul R. Conaghan: Yes, and they all issued permits regulating the amount of the withdrawal. Now --
Felix Frankfurter: But they -- but the -- the obstruction which they found and I think I speak by the books. The obstruction which they found was the lowering of the water levels?
Paul R. Conaghan: The obstruction that they found was that the controlling works were interfering with navigation. The works of the Sanitary District in withdrawing the water, there is a relation. But when Mr. Justice Holmes in -- in 281, in Wisconsin versus Illinois, talked about the situation he made no reference to obstruction whatsoever. And -- and --
Felix Frankfurter: Well, that's what the interstate -- that was an interstate route?
Paul R. Conaghan: Yes.
Felix Frankfurter: Again --
Paul R. Conaghan: They were rights of --
Felix Frankfurter: Again, has some other aspects (Voice Overlap) --
Paul R. Conaghan: Yes, that is true. My time is expiring.
William J. Brennan, Jr.: And this has the phrase (Inaudible) Do I understand your given answer to Mr. Justice Frankfurter that if this condition is an obstruction within Section 10, and the Government's right to equitable problems?
Paul R. Conaghan: Well, we -- we contend of course that it is not an obstruction as a matter of law --
William J. Brennan, Jr.: And I wonder if --
Paul R. Conaghan: -- but if it --
William J. Brennan, Jr.: And hence, if it is, you say that -- the reason I ask as I thought I misunderstood you exactly to say “Yes, it does.” Or even the distribution were structure within Section 10. Therefore, unless it's not what -- what the word “structure” means.
Paul R. Conaghan: Structure --
William J. Brennan, Jr.: -- and therefore, this equitable relief would not be available.
Paul R. Conaghan: We contend that Section 10 would not apply, Mr. Justice Brennan for this reason. Because the Section 13 or Section 407 specifically authorizes the respondents to do what they're doing and therefore, Section 10 is irrelevant. We -- we have delegated to us by Congress, by the provisions of Section 13.
William J. Brennan, Jr.: I understand that but that's not my question. I'll try to say it slow. It sets down the premise that Section 10 does apply and this is -- this condition isn't obstruction within that Section. What relief is the Government is entitled to if that's (Inaudible)
Paul R. Conaghan: They're entitled to the relief or -- or to -- to no relief as far as the respondents are concerned because by Section 13, we are specifically authorized to do what we're doing.
William J. Brennan, Jr.: I understand that.
Earl Warren: The question Mr. Justice Brennan is asking I think if I follow it is whether you accept the Government's argument, that structure in the injunction provision of Section 12 means obstruction.
Paul R. Conaghan: Oh, no. Oh definitely not. Certainly, flue dust in the river cannot be a structure.
Hugo L. Black: Well, I would like to have then is on a little (Inaudible) assuming that one believes in the prior. Does the Government have any remedy?
Paul R. Conaghan: The Government has -- you mean with --
Hugo L. Black: And assuming --
Paul R. Conaghan: -- respect to the respondents?
Hugo L. Black: -- assuming that your position should be rejected that 13 makes 10 irrelevant and the 10 does apply, what is the Government's remedy?
Paul R. Conaghan: The Government has no remedy by injunction because --
Hugo L. Black: What remedy does it have?
Paul R. Conaghan: What Mr. Justice?
Hugo L. Black: What remedy would it have?
Paul R. Conaghan: The remedy of a fine and the conviction for a misdemeanor. The remedies are specific -- as specifically set forth in Section 12 and Section 12 refers to Section 10. It provides for an injunction with respect to structures but there is no provision in the remedy for an injunction with respect to obstruction.
Hugo L. Black: What was the remedy granted in the Senate?
Paul R. Conaghan: The remedy -- the -- the injunction prayed for was granted and it was granted.
Hugo L. Black: Was it granted under 10?
Paul R. Conaghan: But in the -- in the -- what was your question, Mr. Justice?
Hugo L. Black: Was it granted on this -- under 10 because of the violation of 10?
Paul R. Conaghan: Yes, Mr. Justice Black, it was.
Hugo L. Black: Your argument is that this is not the kind of an obstruction even if we believe it's an obstruction under 10. It's not the kind of an obstruction what -- which the Government could get -- get relief against by injunction?
Paul R. Conaghan: That's correct, Mr. Justice Black.
Earl Warren: Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice and may it please the Court. While we're on the subject of the Sanitary District case, I'd like to call attention to the language of the Court on pages 428 and 429. Justice Home was -- Holmes was explicit. In the first part, he quoted in regard to Section 10 not only the subsequent clauses referred to by counsel with just argument. But he started out by the first -- first clause involving the creation of any obstruction, not affirmatively authorized by Congress is hereby prohibited. He includes that as the language that he is considering in Section 10 as well as the later part. Then he says by Section 12, violation of the law is made a misdemeanor and punished and the removal of prohibited structures maybe enforced by injunction of the proper court of the United States in a suit under the direction of the Attorney General. So he's talking about the same Section 10 and the same provision about structures. This statute repeatedly has been held to be constitutional, and then he goes on to say, there's a broad expression of policy in unmistakable terms advancing upon an earlier Act of 1890. And then he says it forbad obstruction to navigable capacity. Then he goes on to say, as now applied, it concerns a change in the condition of the lakes and the Chicago River admitted to be navigable -- navigable, and if that be necessary an obstruction to their navigable capacity. Then the Court proceeded in accordance with that under Section 10 and Section 12 to grant the injunction as grave.
Felix Frankfurter: As I understand Mr. Conaghan, his argument is that while there was a practical factual obstruction to the withdrawal of water, that was incident to works to physical obstruction. And therefore, to the physical obstructions clearly would intend -- it could have been incident to abating that nuisance, if I may use that terms, also prohibits the withdrawal of water. I think that was his argument, so that you haven't got withdrawal of water simplicity.
J. Lee Rankin: Well, but the essence to the case was (Voice Overlap) the withdrawal of water. The permit was the extent of the water and the Court didn't enjoin the works in any way. It enjoined the withdrawal beyond what the Secretary had permitted.
Felix Frankfurter: And through those works they could withdraw X or X-Y?
J. Lee Rankin: That's right. And they could continue to have the works? Or they could do them by any other means?
Earl Warren: But they would authorize the works, did they not?
J. Lee Rankin: Yes.
Earl Warren: Is it not?
J. Lee Rankin: But if the issue was the question of the permit which they had exceeded and then obstructed this -- the navigable capacity. Now, in the Wisconsin against the Illinois, in the opinion by Chief Justice Taft, the Court deals with the Sanitary opinion and says, “The true intent of the act of Congress was that unreasonable obstructions to navigation and navigable capacity were to be prohibited.” And in the cases described in the second and third clause of Section 10, the Secretary of War acting on the recommendations of the Chief of Engineers was authorized to determine what in the particular cases constituted an unreasonable obstruction. So it first says that obstructions that were unreasonable were absolutely prohibited unless they got Congress' consent. And then if they were not unreasonable, they could get the permit that would authorize it. Now, that is the proper construction of those cases and the Government's willing to rely on those two cases of this Court as to how they have applied and interpreted this Act -- these sections of the Act.
Charles E. Whittaker: My I ask you Mr. Solicitor, what (Inaudible)
J. Lee Rankin: Well, they could do a great deal. Now, they say it's not economic to take anymore of this material out of the water. And I think probably isn't economic because there isn't any question what they could precipitate or settle more by additional settling basins but it's a question of what the cost would be of doing that? Now, then you have to weigh it against the question of dredging and it's cheaper to dredge than to build additional settling basins to take it out. In the first place as we set out in the appendix here in 1899, the Secretary -- of the Corps of Engineers went to the Illinois Steel Company involved in the same problem, although Illinois Steel has dredged over a great many years as the Government asked. But back in 1899, the question was brought up and the Corps of Engineers asked that they put in settling basins because they were throwing even more material into this channel and obstructing it. Now, of course it's -- it's a lot cheaper if you don't have to dredge either like they're saying here today. The Government has asked them to get a permit and dredge or not do it anymore.
Charles E. Whittaker: Is there evidence that they can ask more preferences, show upon these waters and to (Inaudible)
J. Lee Rankin: Well, I don't think there's any question but what it can -- because portable water is recognized by the people in municipal water field as having 30 to 50 particles of several solids in it per million parts. Now, this is at least four times or more than now. So in order to get portable water, all your municipal systems have to do better than this. It's just a question of the economics of whether they want to do it. And if they can get out dredging and get out of doing it, they unload the whole cost on the citizens in taxes. And it's the position of the Government just as -- as the Committee said that it's unreasonable. They get the full benefit of this navigation and the tremendous sum of the United States pays to provide navigable channels and waters for this country. And it's a wonderful benefit to them but they don't. They want to unload these -- this residue there and make the people pay for that too. And the -- the Congress thought it was unreasonable and the Government thinks is unreasonable. And that we'd like to have as much help as possible from the Court to help clean up these waters that are one of the great assets of this nation.
Earl Warren: May I ask you one question before you sit down.
J. Lee Rankin: I'll just answer it, sir.
Earl Warren: As Congress made any (Inaudible)
J. Lee Rankin: Not that I know, Mr. Justice Harlan. Now, there is one amendment in regard to oil and then there's some legislative history that this Act didn't cover. This was to deal to with obstructions to navigation and oil is not an obstruction, it is a matter of pollution. And so there's quite a bit of -- of -- in legislative history at that time about the meaning of this Act and what it's trying to reach. And that this Section 13 was not trying to reach pollution but was trying to reach obstructions. And it goes into that at some length. And therefore, they wanted a provision, felt that it wasn't covered oil. That you might pour -- many people were pouring out of vessels and out of manufacturing concerns. It didn't form an obstruction to navigation but it pollute the water and therefore it had to be handled separately.
Earl Warren: It had the same situation, the same issue, problem as a part of the legislative history, do they?
J. Lee Rankin: Well, it's -- I think it's worse here because this channel moves so slowly. You see it was built so that it -- with it Sag channel, it would run away from the lake when originally it ran to the lake. And therefore, even sometimes when there is a lot of flood water. It still runs into the lake despite the engineering that they have made of it. But in normal times it moves very slowly and that's one of the problems of settlable solids because by definition, that's whatever it will settle within a period of two minutes. But in a fast moving stream, for instance, like the Hudson or something like that, it would wash on down and get out of the way. Although even there, there is -- there had been some problems that are -- are -- the Congress has had to deal with because the vessels that the City of New York would use in other people dealing with sanitation problems, they take them in all scows that couldn't hold the material and it would all drop out in the harbor before they got out to a great enough depth. And the Congress has acted in separate section in regard to that. So it is a very serious problem but it comes up differently in this particular channel because of the slow moving.
William O. Douglas: (Inaudible)
J. Lee Rankin: I didn't mean to represent. It was in the record. I was just dealing with the physical of the situation.